Citation Nr: 1750845	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-13 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for transitional carcinoma of the ureter and metastatic transitional carcinoma of the pancreas, status post right nephrourecterectomy with residual scar and bladder cancer (kidney disorder), prior to December 22, 2006.  

2.  Entitlement to an evaluation in excess of 60 percent for transitional carcinoma of the ureter and metastatic transitional carcinoma of the pancreas, status post right nephrourecterectomy with residual scar and bladder cancer (kidney disorder), from December 22, 2006.  

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, Type II, prior to April 27, 2012.  

4.  Entitlement to an evaluation in excess of 40 percent for diabetes mellitus, Type II, from April 27, 2012.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Army from September 1966 to September 1969, from August 1980 to August 1983, and from August 1990 to February 2000, with service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Due to the location of the Veteran, jurisdiction of the case is now with the RO in Phoenix, Arizona.  

During the pendency of the appeal, in a December 2015 rating decision, the RO increased the assigned evaluation for diabetes mellitus, Type II to 40 percent disabling, effective as of April 27, 2012.  In a subsequent rating decision in May 2017, the RO increased the assigned evaluation for the kidney condition to 60 percent disabling, effective as of December 22, 2006.  When a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issues have been characterized accordingly above.  

The Board notes that in the May 2017 rating decision, the RO included the Veteran's claim for entitlement to service connection for bladder cancer with the claim for the kidney condition.  Further, the Board notes that the RO granted service connection for hypertension in a March 2010 rating decision.  Therefore, as service connection for both claims for bladder cancer and hypertension has been granted, these issues are not before the Board.  

The Board further notes that in his substantive appeal, the Veteran requested a hearing.  However, in November 2015, the Veteran withdrew his hearing request.  Therefore, the Board finds the Veteran's request for a hearing to be withdrawn, and will proceed to adjudicate the claim currently on appeal.  38 C.F.R. § 20.702(d) (2016).  


FINDINGS OF FACT

1.  For the period prior to December 22, 2006, the evidence of record does not show constant albuminuria with some edema, "definite" decrease in kidney function, generalized poor health, required regular dialysis, preclusion from more than sedentary activity due to persistent edema and albuminuria, or hypertension at least 40 percent disabling under Diagnostic Code 7101.  

2.  From December 22, 2006, the evidence of record does not show persistent edema and albuminuria with BUN 40 to 80mg%, creatinine 4 to 8mg%, generalized poor health, required regular dialysis, or preclusion from more than sedentary activity due to persistent edema and albuminuria.  

3.  For the period prior to April 27, 2012, the Veteran's diabetes mellitus, Type II, requires the use of oral medication and insulin; however, regulation of activities has not been shown.  

4.  From April 27, 2012, the Veteran's diabetes mellitus has been manifested by the requirement of insulin and regulation of activities; however, episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider have not been shown.  


CONCLUSIONS OF LAW

1.  For the period prior to December 22, 2006, the criteria for a rating in excess of 30 percent for a kidney condition have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.115a, 4.115b, Diagnostic Code 7500 (2016).  

2.  For the period from December 22, 2006, the criteria for a rating in excess of 60 percent for a kidney disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.115a, 4.115b, Diagnostic Code 7500 (2016).  

3.  For the period prior to April 27, 2012, the criteria for a rating in excess of 20 percent for diabetes mellitus, Type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2016).  

4.  For the period from April 27, 2012, the criteria for a rating in excess of 40 percent for diabetes mellitus, Type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA sent VCAA letters to the Veteran, he was afforded multiple VA examinations, and his in-service and post-service medical records were obtained.  The examinations and opinions, taken together, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence.  Therefore, the Board finds that the duties to notify and assist have been met.  

II.  Increased Schedular Rating  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. 
§ 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case with the Veteran's back disability, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2016).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

A.  Kidney Disorder  

The Veteran contends that he is entitled to an increased rating for the residuals of an in-service surgery that necessitated removal of the right kidney, right ureter, to include part of the bladder cuff, and a partial pancreatectomy and splenectomy.  

By way of history, the Veteran is currently service-connected for transitional carcinoma of the ureter and metastatic transitional carcinoma of the pancreas, status post right nephrourecterectomy with residual scar and bladder cancer (kidney disorder).  He was originally granted service connection in February 2000, and assigned a 30 percent rating, effective as of February 17, 2000.  The Veteran then filed an increased rating claim in December 2006.  In March 2010, the RO continued the 30 percent disability rating, then in May 2017, assigned a 60 percent rating, effective as of December 22, 2006.  The issue now before the Board is whether a disability rating in excess of 30 percent prior to December 22, 2006, and in excess of 60 percent thereafter is warranted.  After review of the extensive medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 30 percent prior to December 22, 2006, and in excess of 60 percent thereafter. 

The initial 30 percent rating was assigned under Diagnostic Code 7500, which is the minimum rating assignable for the removal of one kidney.  According to this diagnostic code, residuals of such a removal may be rated as renal dysfunction if there is nephritis, infection or pathology of the other.  38 C.F.R. § 4.115b, Diagnostic Code 7500.  

Renal dysfunction is evaluated under 38 C.F.R. § 4.115a.  A 30 percent evaluation is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent evaluation is warranted when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.  An 80 percent evaluation is assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The highest evaluation of 100 percent is assigned in situations requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.  

When evaluating a claim for an increased rating of the genitourinary system, which involves the loss or loss of use of one or more creative organs, the adjudicator must refer to 38 C.F.R. § 3.350 to determine whether the claimant is entitled to special monthly compensation (SMC).  38 C.F.R. § 4.115b.  SMC, a benefit that may be based on the anatomical loss or loss of use of certain specified extremities and/or organs, is discussed at 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350.  The extremities and organs that qualify are specifically enumerated under the aforementioned provisions, but do not include the kidneys, thereby precluding the Veteran's entitlement to such a benefit based on the loss of his kidney.  

The Veteran is separately service connected for hypertension; therefore, the Board need not determine whether the hypertension is 40 percent disabling as such a finding may not provide a basis for the assignment of a higher, 60 percent, rating under Diagnostic Code 7500.  Increasing his rating on such a basis would amount to pyramiding.  See 38 C.F.R. § 4.14 (evaluation of the same disability under various diagnoses is to be avoided).  

The questions that remain are: (1) prior to December 22, 2006, whether the Veteran has renal dysfunction involving constant albuminuria with some edema, or a definite decrease in kidney function secondary to the nephrourecterectomy, and (2) from December 22, 2006, whether the Veteran has renal dysfunction involving persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

In an August 2000 radiologic examination report, the examiner noted that the left kidney revealed no mass, filling defects, or any obstruction.  Left adrenal gland appeared normal, and there was moderate amount of fat in the right adrenal gland.  There were no filling defects in the inferior vena cava.  No abnormality was seen on the remainder of the abdomen and pelvis.  

In a subsequent April 2001 radiologic examination report, the examiner noted that left retrograde pyelogram showed satisfactory filling of the left ureter and collecting system of the left kidney.  There was very minimal dilation of the calices, and there was no filling defect or stricture formation seen along the court of the left ureter.  

Laboratory testing conducted in February 2006 shows that the Veteran's BUN level was at 24 and creatinine was at 1.7.  

During a routine follow-up in May 2006, a VA outpatient treatment record indicates that the Veteran was not feeling tired or poorly.  The examiner noted that the Veteran appeared, awake, alert, well nourished, and healthy.  Edema was not present on examination.  Creatinine level was stable and there was no microalbumin.  Renal function was stable and there was no proteinuria.  
In an August 2006 VA outpatient treatment record, the examiner noted that the Veteran did not have edema.  

In a November 2006 VA outpatient treatment record, the examiner noted that in the last several months, there was no significant change in diet, and no evidence of weight loss.  

In a December 2006 VA outpatient treatment record, the examiner noted some edema to the bilateral lower extremities.  The examiner further noted that the bilateral lower extremities were warm and demonstrated good pedal pulses.  It was also noted that the Veteran's diet was well within good plan, and that he was very active as a mason at work and walked frequently.  

On VA examination in March 2009, the examiner noted that the Veteran did not undergo any recent weight changes, and that the Veteran had no fevers, weakness, or chronic fatigue.  The examiner further noted no frequency or painful urination, nocturia, pyuria, hematuria, urine incontinence or multiple urinary infections.  

In an April 2012 private treatment record, the examiner noted that the Veteran was to not over-do strenuous activities.  He was not to lift more than 25 pounds.  

On VA examination in November 2016, the examiner provided diagnoses of right nephroureterectomy with partial pancreatectomy and splenectomy for metastatic transitional carcinoma (healed), as well as stage 3 chronic renal failure.  The examiner reported that in connection with the Veteran's renal function, the Veteran was not required regular dialysis.  The Veteran did not have any signs or symptoms, including proteinuria, edema, anorexia, weight loss, generalized poor health, lethargy, or weakness, due to renal dysfunction.  The examiner noted that the renal tubular disorder was not symptomatic.  The examiner also reported that the Veteran did not have urolithiasis, or a history of recurrent symptomatic urinary tract or kidney infections.  Further, the remaining kidney is not affected by nephritis, infection, or other pathology.  The examiner noted October 2016 laboratory tests that revealed normal BUN levels and creatinine levels at 1.39.  Urine microalbumin was normal.  Finally, the examiner noted that the Veteran had a scar as a result of the in-service surgery, located at the vertical midline abdomen, from suprapubic to epigastric area, 36 cm in length and 0.75 cm in width.  The examiner noted that this scar was not painful or unstable.  

For the period prior to December 22, 2006, the above evidence does not show decrease in kidney function.  There is no competent and credible probative medical evidence of record that indicates "definite" decrease in kidney function.  During this period, laboratory testing established normal kidney function with BUN and creatinine levels within normal ranges.  Further, the evidence noted above does not reveal constant albuminuria with some edema prior to December 22, 2006.  Thus, the evidence does not show any clinically observable symptoms prior to the date that would warrant an increased rating of 60 percent.  

The Board also finds that the preponderance of the evidence is against a finding of a rating in excess of 60 percent on and after December 22, 2006.  The probative evidence of record does not show that the Veteran has persistent edema and albuminuria with BUN 40 to 80 mg%, creatinine 4 to 8mg%, generalized poor health, regular dialysis, markedly decreased function, or preclusions of more than sedentary activity.  Although the November 2016 VA examination report noted a history of a decrease in kidney function, it was stated that the Veteran had normal BUN and urine microalbumin laboratory results.  The examination report also indicated that the Veteran did not require regular dialysis.  Moreover, there was no indication of "markedly" decreased kidney function.  Further, the Veteran did not have any signs or symptoms, including proteinuria, edema, anorexia, weight loss, generalized poor health, lethargy, or weakness, due to renal dysfunction.  Thus, a higher rating under 38 C.F.R. §§ 4.115a or 4.115b for these symptoms is not warranted.  

Additionally, a separate rating for the Veteran's scars is not applicable in this case.  The Veteran has one scar on the abdomen as a result of his in-service surgery.  The Board notes that during the pendency of this appeal, the regulations governing scar disabilities were amended.  Since the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  73 Fed. Reg. 54708 (September 23, 2008).  Diagnostic Code 7800 involves scars to the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  Diagnostic Codes 7801 (deep scars or scars causing limited motion and exceed 6 square inches (39 sq. cm.)), 7802 (superficial scars 144 square inches (929 sq. cm.) or greater), 7803 (unstable scars), 7804 (superficial scars painful on examination), and 7805 (scars that cause limitation of motion) similarly do not apply here given the medical evidence indicated above.  Id., Diagnostic Codes 7801 through 7805 (2008).  In this case, the Veteran has one scar, 36 cm in length and 0.75 cm in width.  Diagnostic Code 7800 would not be implicated, as the scar is not to the head, face, or neck.  Diagnostic Code 7801 is also inapplicable, as the Veteran's scar is not deep and does not cause limited motion.  Diagnostic Code 7802 does not apply because the scar is not identified as superficial.  Diagnostic Code 7803 is inapplicable because the scar is stable.  Diagnostic Code 7804 is inapplicable because the scar was not painful on examination.  Finally, Diagnostic Code 7805 does not apply because the scar does not cause limitation of motion.  Thus, the Veteran's scar is not shown to be of sufficient size or cause sufficient complaints or complications to qualify for a separate rating under Diagnostic Codes 7801 through 7805.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his service-connected disorder is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 
On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Thus, after reviewing all of the evidence set forth above, the Board finds no provision upon which to assign a rating in excess of 30 percent prior to December 22, 2006, and in excess of 60 percent from December 22, 2006, forward for the Veteran's kidney disorder.  For these reasons, this claim is denied.  In accordance with these findings, the Board concludes that that an increased rating for the kidney disorder is not warranted for any period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

B.  Diabetes Mellitus, Type II

The Veteran also contends that he is entitled to an increased rating for his service-connected condition of diabetes mellitus, Type II.  

In a December 2015 rating decision, the RO increased the assigned evaluation for diabetes mellitus, Type II, from 20 percent disabling to 40 disabling, effective as of April 27, 2012.  

The Veteran's diabetes mellitus, Type II, is rated under Diagnostic Code 7913 for the entire period on appeal.  Under this diagnostic code, diabetes mellitus may be assigned a rating of 10 percent in circumstances manageable by restricted diet only.  See 38 CFR 4.119, Diagnostic Code 7913.  

Diabetes mellitus may be assigned a rating of 20 percent in circumstances requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Id.  
Diabetes mellitus may be assigned a rating of 40 percent in circumstances requiring insulin, restricted diet, and regulation of activities.  Id.  

Diabetes mellitus may be assigned a rating of 60 percent in circumstances requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  

Finally, diabetes mellitus may be assigned a rating of 100 percent in circumstances requiring more than one daily injection of insulin, restricted diet, and regulation of activities (defined as avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

Note (1) to Diagnostic Code 7913 states to evaluate compensable complications of diabetes separately, unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See 38 CFR 4.119, Diagnostic Code 7913, Note 1.

Note (2) states that when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  See 38 CFR 4.119, Diagnostic Code 7913, Note 2.  

In a May 2000 rating decision, the RO granted service connection for diabetes mellitus and assigned an initial disability rating of 20 percent, effective as of February 12, 2000.  As previously stated, in a December 2015 rating decision, the disability rating was increased to 40 percent, effective as of April 27, 2012, the date of a private treatment notes.  

On VA examination in May 2000, the examiner noted that the Veteran had no history of diabetic ketoacidosis or hospitalization specifically for diabetes.  The Veteran reported that he had hypoglycemic reactions approximately once per month, and that he followed a general diet.  The examiner noted that there were no known complications with the Veteran's diabetes mellitus.  

In a May 2006 VA outpatient treatment record, the Veteran reported not feeling tired or poorly.  In a subsequent December 2006 VA outpatient treatment record, the examiner noted that the Veteran's diet was well within good plan.  It was further noted that the Veteran was very active as a mason at work and walked frequently.  

VA outpatient treatment records from August 2007 to November 2007 indicate that the Veteran's diabetes mellitus was under control.  

On VA examination in March 2009, the Veteran's medical history was reviewed.  The examination report reveals that the Veteran was taking medication for his diabetes, including insulin and glipizide.  The examiner noted that the Veteran's body weight was stable and carefully maintained.  The Veteran had no history of admissions to the hospital for ketoacidosis or hyperosmolar hyperglycemic metabolic condition or profound hypoglycemia.  He reported no limitation of activities secondary to diabetes.  

In an April 2012 private treatment note, the physician noted that the Veteran was unable to do strenuous activity.  He was restricted from lifting or doing yardwork for more than 15 minutes at one time in order to avoid hypoglycemia.  In addition, the private physician noted that the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities.  

On VA examination in November 2016, the Veteran's medical history was reviewed.  The examiner noted that the Veteran's medication consisted of more than one injection of insulin per day, as well as a daily injection of Victoza.  The Veteran required regulation of activities as part of medical management of diabetes mellitus.  The Veteran was advised to use caution with physical activity due to past history of low blood sugars.  He visited his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than two times per month.  The Veteran did not have any episodes of ketoacidosis or hypoglycemia that required hospitalization over the past 12 months.  The examiner noted that the Veteran had not shown progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  Regarding other complications of diabetes, the examiner provided a diagnosis of diabetic peripheral neuropathy.  No other complications were noted.  Further, the examiner noted that the impact of the diabetes condition on the Veteran's ability to work was such that the Veteran was not able to work in an occupation that required physical activity or working at heights above ground level, or operating machinery or equipment.  The examiner explained that this was due to fatigue related to the diabetes mellitus, as well as the risk of low blood sugars that could lead to falls or other injuries.  The examiner noted that the Veteran was able to work in a sedentary occupation.  

After a review of the evidence of record, the Board finds that prior to April 27, 2012, the Veteran's diabetes mellitus was not manifested by the necessity of regulation of activities for control.  The Board observes that regulation of activities is defined within the Diagnostic Code 7913 as "avoidance of" strenuous occupational and recreational activities.  The medical records are devoid of any limitation of strenuous activity prior to April 27, 2012.  During the March 2009 VA examination, the Veteran reported no limitation of activities secondary to diabetes.  As such, a 40 percent rating under Diagnostic Code 7913 is not warranted during the period prior to April 27, 2012.  

In December 2015, the RO based its determination that the criteria for a 40 percent rating were met on the findings revealed in the April 2012 private treatment note, which showed that the Veteran was unable to do strenuous activity.  The private medical record thus represents the date of increase in the disability.   

In the April 2012 private treatment note, the physician noted that the Veteran was unable to do strenuous activity.  He was restricted from lifting or doing yardwork for more than 15 minutes at one time in order to avoid hypoglycemia.  In addition, the private physician noted that the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities.  
The rating criteria for diabetes mellitus are successive.  Therefore, a finding that the criteria are not met at one rating level necessarily means that the criteria for a higher rating are not met.  Camacho, 21 Vet. App. 360.  Accordingly, the Board finds that no ratings higher than currently assigned are warranted.  

The Board finds that the criteria for a rating in excess of 40 percent were not met after April 27, 2012.  The alternate criteria of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year; or, twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, have not been met.  The clinical records since April 27, 2012, do not reflect such findings and the Veteran has not otherwise presented evidence to substantiate a rating in excess of 40 percent.  

The Board notes that in the May 2017 rating decision, the RO granted a separate disability rating of 10 percent, effective as of November 15, 2016, for the Veteran's diabetic peripheral neuropathy, based on the diagnosis provided in the November 2016 VA examination.  Accordingly, the Board will not disturb this determination as it is favorable to the Veteran.  

Further, the November 2016 VA examiner noted that other than the diabetic peripheral neuropathy, the Veteran did not have any complications secondary to diabetes mellitus.  Accordingly, the Board finds that there are no additional complications of diabetes mellitus for which separate ratings may be assigned.  

Based on the foregoing, the Board finds that for the period prior to April 27, 2012, the criteria for a rating in excess of 20 percent have not been met.  The Board further finds that since April 27, 2012, the criteria for a rating in excess of 40 percent have not been met.  In accordance with these findings, the Board concludes that an increased rating for diabetes mellitus is not warranted for any period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.  

ORDER

Entitlement to an evaluation in excess of 30 percent for transitional carcinoma of the ureter and metastatic transitional carcinoma of the pancreas, status post right nephrourecterectomy with residual scar and bladder cancer (kidney disorder), prior to December 22, 2006, is denied.  

Entitlement to an evaluation in excess of 60 percent for transitional carcinoma of the ureter and metastatic transitional carcinoma of the pancreas, status post right nephrourecterectomy with residual scar and bladder cancer (kidney disorder), from December 22, 2006, is denied.  

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, Type II, prior to April 27, 2012, is denied.  

Entitlement to an evaluation in excess of 40 percent for diabetes mellitus, Type II, from April 27, 2012, is denied.  




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


